August 5, 2010 VIA EDGAR AND FACSIMILE (202.772.9361) Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attn: H. Christopher Owings, Assistant Director, Division of Corporation Finance RE: Aqua America, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Proxy Statement filed on Schedule 14A Filed April 2, 2010 File No. 001-06659 Dear Mr. Owings: This letter is being submitted in response to the comments given by the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) as set forth in your letter to Mr. Nicholas DeBenedictis, dated July 8, 2010, with respect to the above-reference filings. For your convenience, we have set forth each comment in italicized typeface and included each response below the relevant comment. Form 10-K Exhibit 13.1 Notes to Consolidated Financial Statements, page 28 Note 1 - Summary of Significant Accounting Policies, page 28 Regulatory Assets. Deferred Charges and Other Assets, page 30 1. We note your discussion of short-term borrowings in your response to comment 3 in our letter dated May 19, 2010. In regards to the short-term loan facilities refinanced with long-term debt, please confirm if these short-term borrowings are under line-of-credit or revolving-debt arrangements. If so, please clarify how you determined the related deferred costs should not be amortized over the terms of the new long-term debt arrangements. See FASB ASC paragraphs 470-50-40-21 though 40-23. If the short-term arrangements do not relate to line-of-credit or revolving debt arrangements, please clarify why these transactions do not necessitate application of extinguishment accounting under FASB ASC 470-50- 40. Securities and Exchange Commission August 5, 2010 Page 2 The Company confirms that the referenced short-term borrowings pertain only to its borrowings under short-term lines-of-credit and revolving-debt arrangements (“the facilities”).The Company further acknowledges the accounting guidance in ASC 470-50-40-21 through 40-23.In this regard, the Company has determined that the related deferred costs of the facilities should not be amortized over the terms of new long-term debt arrangements because of the following facts and circumstances: 1.The facilities were not modified or exchanged as a result of the issuance of new long-term debt.The terms remain unchanged and the facilities remain in-force for the contract period of the facilities. 2.The costs incurred that were paid to creditors or third parties for establishing or originating the facilities occurred at inception of the facilities, and no new costs were incurred at the time of drawing-down or repaying amounts borrowed, except the underlying period interest charges in accordance with the terms of the facilities. In future filings the Company will revise its disclosure on page 13 of Management’s Discussion and Analysis of Financial Condition and Results of Operations in a manner consistent with the following (marked to show edits to the current disclosure): Our primary sources of liquidity are cash flows from operations, borrowings under various short-term lines of credit and other credit facilities, and customer advances and contributions in aid of construction.Our cash flow from operations, or internally-generated funds, is impacted by the timing of rate relief and water consumption.We fund our capital and acquisition programs through internally-generated funds, supplemented by short-term borrowings.Over time, we refinance partially repay or pay-down our short-term borrowings with long-term debt and proceeds from the issuance of common stock.The ability to finance our future construction programs, as well as our acquisition activities, depends on our ability to attract the necessary external financing and maintain internally-generated funds.Rate orders permitting compensatory rates of return on invested capital and timely rate adjustments will be required by our operating subsidiaries to achieve an adequate level of earnings and cash flow to enable them to secure the capital they will need to operate and to maintain satisfactory debt coverage ratios. Note 3 - Dispositions, page 32 2. Please refer to comments 5 and 6 in our letter dated May 19, 2010. Based on your response, it appears that you believe your disposed water and wastewater utility systems qualify as discontinued operations, but you classify them within continuing operations due to immateriality of the related amounts. Considering there is not an immateriality scope exception for discontinued operations and it appears that the $16.9 million valuation payment and related gain might be material to your financial statements, please clarify how you intend to classify your disposed water and wastewater utility systems in future filings. ** ** This sentence has been omitted and will be filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Securities and Exchange Commission August 5, 2010 Page 3 In future filings, the Company will disclose disposed water and wastewater utility systems (“the systems”), as discontinued operations, when such information is meaningful to the reader of the financial statements for making investment decisions.The Company assesses whether the discontinued operations classification provides meaningful information to the reader of the financial statements for making investment decisions by assessing such factors as the amount of total assets, operating revenue, and operating income that are generated by the systems in questions. As of or for the year ended December 31, 2007, the disposed portion of the Fort Wayne, Indiana system represented the following portion of the consolidated amounts of Aqua America, Inc.: · Total assets - less than 0.6% · Operating revenue - less than 0.6% · Operating income - less than 0.3% Based on the factors above, the Company determined that classifying the disposition as a discontinued operation would not provide meaningful information to the reader of the financial statements for making investment decisions and, as a result, classified the disposition within continuing operations. **.Depending on the outcome of the legal proceeding the Company may be required to refund a portion of the initial valuation payment, or may receive additional proceeds.The Company intends to assess the contingency as new information becomes available or when it is ultimately resolved.In the event the assessment concludes the contingency is material, or it would provide meaningful information to the readers of the financial statements for making investment decisions, the Company would then classify the disposition as a discontinued operation. Definitive Proxy Statement filed on Schedule 14A Compensation Discussion and Analysis, page 17 Benchmarking Competitive Compensation and the Role of the Committee's Consultant page 18 3. We note your response to comment 9 in our letter dated May 19, 2010. However, it is unclear whether you are using the Composite Market database for a general understanding of compensation practices or as a reference point to base compensation decisions. Please revise to clarify your disclosure and, if applicable, identify the component companies. For guidance, refer to Question 118.05 of the Division of Corporation Finance Compliance and Disclosure Interpretations (Regulation S-K), which is available on our website at www.sec.gov. ** This sentence has been omitted and will be filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Securities and Exchange Commission August 5, 2010 Page 4 The Company has considered the guidance cited by the staff and confirms that it uses the compensation data from the Composite Market database as a reference point on which, in part, to base compensation decisions.The manner in which the Company uses such data is discussed under the “Benchmarking Competitive Compensation and the Role of the Committee’s Consultant” section of its Compensation Discussion and Analysis. As stated in the Company’s June 17, 2010 response to the staff’s comment letter of May 19, 2010, due to the number of companies in the consultant’s databases and the fact that the companies in the databases are selected by the consultant for its national compensation consulting practice, with no input from the Company, we do not believe that listing all 800+ component companies will provide any meaningful disclosure to the reader.Nevertheless, the Company has considered the staff’s comment and, in future filings, will revise the disclosure regarding the component companies used by the Compensation Committee for benchmarking compensation to include the names of the companies in the independent consultant’s utility industry database and the companies in the water utility industry survey used in developing the Composite Market data for the market rates for the executive officers in a manner consistent with the following (marked to show edits to the current disclosure).The Company continues to believe that listing the 750+ companies in the independent consultant’s general industry database that is also used in the Composite Market will not materially improve an investors understanding of the Company’s policies or decisions in setting compensation for its named executive officers or provide any additional meaningful disclosure to the reader. “In developing the market rates for the executive officers, the consultant uses survey data from utility companies in the consultant’s utility industry database, an independent water utility compensation survey, and the consultant’s general industry database, which together is referred to as the “Composite Market”.The Composite Market is composed of all 57 of the investor-owned utility companies in the consultant’s utility industry database, approximately 60 companies, from the consultant’s utility industry database, all 8 water utility companies from in the independent water utility database survey and approximately 750 companies that participate in the consultant’s general industry database, which together is referred to as the “Composite Market”. The Company has no involvement in the selection of the companies that are included in these databases or the survey.Information on compensation for positions in these databases with similar scopes of responsibilities is compared primarily based on the revenues of the organizations in the databases or the survey.For instance, a chief executive officer in a company with higher revenues is usually paid more than a chief executive officer in a company with lower revenues.Due to the relatively limited number of investor-owned water utility companies, the Compensation Committee believes that using this broad survey data provides reasonable and reliable data for determining competitive compensation levels. Securities and Exchange Commission August 5, 2010 Page 5 The companies in the water industry survey and the independent consultant’s utility industry database are listed below.Although the approximately 750 companies in the consultant’s general industry database have been omitted, each is part in the Composite Market along with the companies listed below and no one company is given any more weight in the Composite Market than any other company. Water Industry Survey Aqua America, Inc. San Jose Water Company Aquarion Water Company Suburban Water Systems Middlesex Water Company United Water Pennichuck Water Company The York Water Company Utility Industry Database AGL Resources NSTAR Allegheny Energy NV Energy Allete NW Natural Alliant Energy Nicor Ameren NorthWestern Energy American Electric Power Northeast Utilities Atmos Energy OGE Energy Avista Otter Tail Black Hills Power and Light PNM Resources CMS Energy PPL CenterPoint Energy Pacific Gas & Electric Cleco Pepco Holdings Consolidated Edison Pinnacle West Capital Constellation Energy Portland General Electric DPL Progress Energy Dominion Resources Public Service Enterprise Group Duke Energy Puget Energy E.ON U.S. SCANA Edison International Sempra Energy Energy Future Holdings Southern Company Services Entergy Southern Union Company Exelon TECO Energy FPL Group UIL Holdings FirstEnergy UniSource Energy Hawaiian Electric Unitil IDACORP Westar Energy Integrys Energy Group Wisconsin Energy MDU Resources Xcel Energy MGE Energy” In measuring the competitiveness of the Company’s executive compensation program, the Compensation Committee compares: Securities and Exchange Commission August 5, 2010 Page 6 · the executive officer’s total cash compensation to the market rate for the executive’s position at the 50th percentile of compensation levels for size-adjusted utility companies in the Composite Market; and · the executive officers equity incentives to the market rate for the executive’s position at the 50th percentile of a 50/50 blend of size-adjusted utility companies and general businesses in the Composite Market.We believe that a blended approach is appropriate for equity incentives in order to place a strong focus on creating value for Aqua America’s shareholders and to enable us to compete for talent both within and outside of the traditional utility industry. Annual Cash Incentive Awards, page 19 4. We note your response to comment 10 in our letter dated May 19, 2010. Please also disclose the Target Incentive Percentage and the Individual Factor used in the annual incentive award formula set forth on page 20 for each executive officer. The Company has considered the staff’s comment and, in future filings, will revise the disclosure regarding the calculation of the amount of annual cash incentives for each executive officer in a manner consistent with the following (marked to show edits to the current disclosure): “Annual Cash Incentive Awards Annual cash incentives under the Annual Cash Incentive Compensation Plan are intended to motivate management to focus on the achievement of annual objectives that will, among other things, improve the level of service to our customers, control the cost of service and enhance our financial performance.The annual cash incentive portion of the compensation package is based on a target incentive award for each executive, which is stated as a percentage of their base salary.The Compensation Committee selects a target annual incentive percentage for each executive so that the executive’s target total cash compensation, consisting of base salary and target annual cash incentive, when combined with the executive’s target equity incentives, is generally around a range of +/- 15% of the total direct compensation for the market rate for that position.The target incentive award as a percentage of base salary for each of the named executive officers is: Nicholas DeBenedictis – 70%; David P. Smeltzer – 40%; Roy H. Stahl – 40%; Karl M. Kyriss – 35%; and Christopher H. Franklin – 35%. Actual annual incentive awards for executive officers are calculated using the following formula: Salary x Target Incentive Percentage x Company Factor x Individual Factor The Individual Factor is a percentage based on the executive’s performance against individual objectives established each year. The Company Factor is a percentage based on the performance of the Company, or the appropriate business unit of the Company, against an annual financial target. Securities and Exchange Commission August 5, 2010 Page 7 The Company Factor ranges from 35%, if 75% of the annual financial performance target is achieved, to 125%, if 110% or more of the annual financial target is achieved.Under the Annual Cash Incentive Compensation Plan, t The Company Factor will be 0% if the Company or business unit does not achieve at least 75% of the annual financial performance target, 60% if the company or business unit achieves 90% of its financial target and 100% if the company or business unit achieves 100% of its financial target.The scale for determining the Company Factors is as follows: Percent of Target Company Factor Threshold <75
